Citation Nr: 1744548	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978 and from September 1986 to December 2005.

This case comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over this claim was subsequently transferred to the RO in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned in an April 2014 videoconference hearing, the transcript of which is included in Virtual VA.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In June 2016 the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017 the Court granted the joint motion for partial remand (JMPR), partially vacating the Board's decision involving DJD of the knees, and remanding the claim to the Board for further proceedings consistent with the JMPR. Specifically, the Court did not disturb the award of an increased rating of 30 percent for Barrett's esophagus with gastritis disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim on appeal is adjudicated.

VA provided the Veteran with three VA examinations, in July 2009, April 2010, and in August 2014; however, the examiners did not report whether testing of the knees was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, a new examination is necessary.  The Board notes that such an examination should also comments on Veteran's degree of functional loss during flare-ups and with use over time.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected DJD of the knees.  Access to the electronic claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination. 

Any indicated studies should be performed.  All pertinent pathology found on examination should be noted on the evaluation report. 

The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.

The examination should include testing of the knee joints for pain in active motion, passive motion, weightbearing and non-weightbearing for both the joints in question and any paired joints if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why. 

2.  The AOJ should then ensure the proper completion of the above development.  If any deficiency exists in the examination report, obtain an addendum opinion as necessary.

3.  Thereafter, undertake any other development deemed necessary, then review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






